Citation Nr: 1638977	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right leg circulatory disability. 

2. Entitlement to service connection for a right knee disability to include as secondary to a left hip condition. 

3. Entitlement to service connection for a right shoulder disability.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from April 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying entitlement to service connection for right leg, right knee, and right shoulder disabilities.  

At the Veteran's May 2015 VA examination of his right knee, the Veteran raised a theory that his right knee disorder was secondarily caused by his service connected left hip disability.  As such, the Veteran's claim of entitlement to service connection for a right knee condition has been re-characterized to reflect this theory.  Additionally, a review of the claims file reveals that in a November 2005 statement, the Veteran described his right leg condition as having incurred circulatory damage.  Specifically, he indicated that he had a large vein in his right leg predating this period of active duty service and that he incurred additional circulatory damage from jumping out of helicopters that were 3 or 4 feet from the ground.  Accordingly, that claim has also been recharacterized to better reflect the nature of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (directing VA to construe service connection claims to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim).  

As for entitlement to a TDIU, such a claim is raised by the record of an increased rating adjudication where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, in adjudicating an increased rating claim that was previously on appeal, the Board took jurisdiction over entitlement to a TDIU in an August 2013 Board decision and remanded it for additional development.

As for the Veteran's service connection claims, these claims were previously denied by the Board in an October 2011 Board decision.  However, a September 2012 memorandum decision issued by the United States Court of Appeals for Veterans Claims (Court) vacated the October 2011 Board decision and remanded the Veteran's claim for additional development on the basis that the Board had not appropriately weighed the Veteran's lay statements.  All of the claims on appeal were subsequently remanded for additional development in August 2013 and have now been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As discussed above, the Board remanded all of the claims on appeal for additional development in August 2013.  Specifically, the AOJ was directed to contact the Veteran to afford him the opportunity to submit additional evidence for all of his claims, issue the Veteran VCAA notice for his TDIU claim, and conduct VA examinations for the three service connection claims as well as his TDIU.  However, a review of the record reveals that while the AOJ scheduled the Veteran for a right knee/lower extremity examination, there were no specific findings relative to the claimed right leg circulatory disorder.  Further, the Board finds that the VA examination reports for the Veteran's right knee and right shoulder are inadequate.  Specifically, the VA examiner provided negative etiology opinions for each condition in part on the basis that the claims file did not contain any medical records, including service treatment records.  However, even a cursory review of the Veteran's claims file reveals that there are service treatment records and other medical records contained in the Veteran's claims file, as well as past VA examination reports.  Additionally, the VA examiner who completed these examination reports did not address the secondary service connection theory of entitlement for the Veteran's right knee disability.  Accordingly, remand of these claims is required for adequate VA examinations that address all theories of entitlement.

Finally, with regard to the Veteran's claim of entitlement to a TDIU, because the Veteran's pending service connection claims on appeal will have a substantial effect on the merits of his TDIU claim, these three claims are so inextricably intertwined that the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified. 

2. Procure the outstanding private treatment records from Dr. P.L. identified in the Veteran's July 2012 release authorization.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Provide the Veteran with a release form for any outstanding private medical records pertinent to his right shoulder, right knee, and right leg circulatory disabilities.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Schedule the Veteran for an examination with an appropriate clinician for his right leg circulatory disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  For purposes of the requested medical opinion, the examiner should accept the Veteran's statement of unreported right lower extremity injuries in service as competent.  

b. The examiner must diagnose any right leg circulatory condition.

c. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's right leg circulatory disability: (1) began during active service; or (2) is otherwise related to the Veteran's military service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician for his right knee disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  For purposes of the requested medical opinion, the examiner should accept the Veteran's statement of unreported right lower extremity injuries in service as competent

b. The examiner must diagnose any current right knee disability.

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's right knee disability: (1) began during active service; or (2) is otherwise related to the Veteran's military service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was proximately due to or the result of his service-connected left hip disability.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was aggravated beyond its natural progression by his service-connected left hip disability.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Schedule the Veteran for an examination with an appropriate clinician for his right shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must diagnose any right shoulder disability.

c. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's right shoulder disability: (1) began during active service; or (2) is otherwise related to the Veteran's military service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8. After undertaking any necessary additional development, readjudicate the issues on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







